unable to work. The only physician's opinion in the record that addressed
                respondent's work abilities is Dr. Patrick McNulty's May 31, 2011,
                evaluation, which opined that although respondent's condition "prevents
                him from definitely going back to work as a driver," respondent could
                return to "modified duty as per [his] previous long-term work restrictions."
                Because respondent's treating physician determined that respondent could
                return to modified duty, and because there is no other medical opinion in
                the record to the contrary, we conclude that substantial evidence does not
                support the appeals officer's determination that respondent was entitled to
                ongoing TTD benefits.      See NRS 616C.475(5)(a) (explaining that TTD
                benefits must cease when a physician determines that the injured worker
                is physically capable of any gainful employment for which the employee is
                suited); Nev. Indus. Comm'n v. Taylor, 98 Nev. 131, 132-33, 642 P.2d 598,
                599 (1982) (holding that when "[t]here was no competent medical
                authority contrary" to the injured worker's treating physician's opinion
                releasing him to work, TTD benefits must cease until competent medical
                authority determined otherwise). Accordingly, appellant properly
                terminated respondent's TTD benefits, and we reverse the district court's
                order denying the petition for judicial review. See Vredenburg v. Sedgwick
                CMS, 124 Nev. 553, 557, 188 P.3d 1084, 1087-88 (2008) (reviewing an
                appeals officer's fact-based conclusions of law for substantial evidence).
                            It is so ORDERED.




                Gibbons                                     Pickering

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                     cc: Hon. Kathleen E. Delaney, District Judge
                          Janet Trost, Settlement Judge
                          Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                          Shook & Stone, Chtd.
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    cselo